OPINION OF THE COURT
Markewich, J.
This case involves the propriety of an order, made after a hearing, suppressing a handgun found on defendant’s person in a courthouse (104 Misc 2d 1095). All testimony came from People’s witnesses; defendant-respondent presented none.
*346On a Sunday evening in March, 1978 defendant, accompanied by four persons, entered the arraignment part of Bronx Criminal Court, about one hour before closing time, carrying a large attaché case, and sat in the last row, apart from his companions. In the three years that the courthouse had been open, there had been several bomb threats phoned in anonymously and, in consequence, a large sign had been placed at the building’s outer door, with similar signs at courtroom doors, which warned that all persons entering would be subject to search. The desk inside the main door not being manned on weekends, the duty of implementation of the warning devolved upon courtroom personnel.
Defendent was known by sight to the two court officers and to the Assistant District Attorney on duty, and they promptly conferred to share their knowledge, some derived from newspapers, some from observation. They believed him to be an activist demonstrator, with apparent great influence over other demonstrators, particularly in behalf of Puerto Rican independence as a member of a notorious terrorist organization, FALN, who also had been involved in a case concerned with an arms cache. They decided that it would be appropriate in the circumstances to ascertain whether there was anything in defendant’s attaché case which might constitute a danger to the three score or so people in the room.
Rather than risk a confrontation before the people in the courtroom, they arranged a recess and followed defendant and his companions into the corridor. One of the officers approached defendant and requested: “Please step into the clerk’s office. I want to search your bag.” In a loud voice, defendant replied, “No. You’re not.” The officer insisted, and defendant said, “No, you can’t search my bag if I am not under arrest. Am I under arrest?” The officer told him he was not, whereupon defendant repeated his refusal to have the bag examined. Things became more acrimonious, and the officer then stated, “All right, then you are under arrest.” As the officer explained in his testimony, he had no intention whatever of arresting defendant but wished to defuse the building tension in the corridor and move the confrontation into the clerk’s office. The officer then reached *347for the bag; defendant attempted to pass it out of reach of the officer to one of his friends, but it was then intercepted by the other officer,1 and the participants moved into the clerk’s office.
Defendant and his friends were instructed to put their hands on the counter; defendant, despite this instruction, moved his hands to his midsection and, triggered by this, the officer repeated his instruction and, as he explained in his testimony, fearing he might be shot while examining the bag, patted defendant down. (See CPL 140.50.) He found a loaded handgun inside defendant’s clothing. It was given to the clerk, who inquired, “Why are you bringing something like this here?” Defendant replied: “What’s the matter? FALN can’t come into court any more.”
It is defendant’s theory, adopted by the suppression court, that defendant was placed under arrest in the corridor without probable cause, after he had refused to submit to an unlawful search, that the arrest was a pretext to permit a search incident thereto, and that the gun, “fruit of a poisoned tree,” must be suppressed. We do not agree. There is no quarrel here concerning the state of the record which was certified by stipulation: the transcript presents the facts as seen by one set of witnesses, and there is no argument that the presentation by them is other than accurate. Our only difference is as to the meaning to be adduced from these facts. In re-examining them, we therefore do not invade the province of the sole trier of the fact as to credibility judgments because there were none to be made. But we do not adopt all of the court’s findings and conclusions, i.e., the ultimate meaning of the facts and the legal consequences flowing therefrom. Accordingly, we affirm only those findings and conclusions which are consonant with what is here written, and we deem substituted appropriate findings and conclusions therefor.
*348Lawyers have a predilection to give a dictionary meaning to words. Because the word “arrest” was employed both by defendant and the court officers conducting an inquiry, it is apparently the view of our dissenters, agreeing with the suppression court, that the brief detainer of defendant was actually an arrest, i.e., a seizure by force of defendant and a complete restrainer of his activity. Not so. Dictionary meanings apply to a written document or an oral statement not accompanied by inconsistent conduct. Believing with the great Holmes that “a word is the skin of a living thought,” we examine the accompanying conduct. The officer’s statement “All right, then you’re under arrest.” was no more than an expedient effort to terminate the corridor scene, to defuse the heightening tension, and to move the confrontation away from the crowd into the comparative quiet of the clerk’s office. None of the indicia of an actual arrest was present. Defendant was not restrained by handcuffs or otherwise. Far from that, when his condition for examination was met by the officer’s pronouncement of the magic word “arrest”, he did not comply but launched into his version of a child’s game usually played, not with an attaché case, but with a ball. Nor was the case then opened, but all moved into the clerk’s officer, and no restraint was there exercised except that hands be kept in view on the counter. Nor did anything further happen until defendant made the alarming gesture toward his waist.
There was no occasion for an arrest; it was not called for by anything that happened up to then. But there was probable cause for an inquiry into what defendant had in the bag, and it was the duty of the court officers in the exigent circumstances, reasonably believing what they did believe, to pursue an inquiry and to detain defendant therefor. (Cf. United States v Crews, 445 US 463.) All of the surrounding circumstances entered into their decision. (See People v McRay, 51 NY2d 594, 604; People v Rosemond, 26 NY2d 101, 105.)
On the basis of their information at the moment, the two court officers took counsel with each other and with a public legal officer and decided on a reasonable basis that there was a serious risk that a known member of a group, which had been consistently described as terrorist, was in a *349courtroom when a skeleton force was on hand, amongst some 60 spectators, carrying an attaché case containing some unknown object, that this person had entered a court building and a courtroom past two signs warning of possibility of search, and therefore that, in the interest of public safety, it was necessary to inquire further lest there be damage or injury or both. This summation of available information cannot be brushed away by expressions like “gossamer.” Since probable cause to do anything at all is a matter of the mind, these reasons to inquire further, considering the person central to the episode, were as real as the “profile” spoken of in United States v Mendenhall (446 US 544). The picture in the officers’ minds was a profile of defendant. And therefore there was a reason for further inquiry.
It was necessary to know at least whether the case that defendant carried contained anything lethal. At that moment, surrounded by a number of people, mostly unknown, in a courtroom corridor, the less fuss made, the better. The officers were not seeking a public scene, but trying to make an inquiry with a single purpose, to ascertain if danger lurked in the bag. They were trying to do it quietly and without arousing animosity. They knew that the danger was exigent, immediate, without time for the niceties of a warrant. They knew that in the charged atmosphere anything might happen, to the extent of riot. They believed, not without reason, that defendant, having passed two warning signs and continuing into the courtroom, had impliedly consented to have his case examined and, seeking to remove the center of difficulty into a quiet spot, they asked defendant to step into the clerk’s office to have his bag examined. They were painstakingly polite and minimally intrusive.
It is well to pause here and consider the effect of the warning signs. In terms of practical effect they are not functionally different from those in an airport warning of the search there required, and both sorts of warnings are posted for the same obvious reason.
It is argued that the officers’ conduct was unreasonable in that defendant was given no choice to leave the building. *350However, he never requested that opportunity. The same argument was raised and found to be without merit in the leading airport case, People v Kuhn (33 NY2d 203, 208-209). Nor is the analogy to airports entirely apt. Here, one need not enter the courtroom or even the courthouse; defendant was in, without examination, whereas, in an airport, a would be passenger cannot pass the entrance magnetometer at all without examination. Both the courthouse signs and those at the airport represent the balancing of State and individual interests described in Terry v Ohio (392 US 1), People v Cantor (36 NY2d 106), and People v Kuhn (33 NY2d 203, supra).
The officers had a solid predicate of reason for seeking to find out what was in the bag. Justification for the inquiry commenced with defendant’s having, by conduct, acquiesced in the precondition to entry to both building and courtroom: implied consent to a search; there is also ample and perhaps even transcendent justification to be found in the exigent nature of the situation. Both justified the inquiry and the slight reasonable detainer and intrusion.
Although by its express terms the Fourth Amendment prohibits only “unreasonable” searches and seizures, the Supreme Court has made it clear that “a search conducted without a warrant issued upon probable cause is ‘per se unreasonable . . . subject only to a few specifically established and well-delineated exceptions.’ ” (Schneckloth v Bustamonte, 412 US 218, 219, quoting Katz v United States, 389 US 347, 357; see, also, Stoner v California, 376 US 483, 486.) Two such exceptions to the warrant requirement which have developed over the years are searches conducted pursuant to consent (Davis v United States, 328 US 582, 593-594; Zap v United States, 328 US 624, 630) and searches undertaken in what have come to be called ‘exigent circumstances’ (see Mincey v Arizona, 437 US 385, 392-394; Michigan v Tyler, 436 US 499; People v Mitchell, 39 NY2d 173). Elements of both exceptions to the warrant requirement are present in this case.
“It is well established that the police2 need not procure a *351warrant in order to conduct a lawful search when they have obtained the voluntary consent of a party possessing the requisite authority or control over the premises or property to be inspected. (Schneckloth v Bustamonte, 412 US 218, supra; Davis v United States, 328 US 582, supra; People v Lane, 10 NY2d 347.) Furthermore, it is equally clear that these permissive searches are not limited to those instances where consent was given by the defendant.” (People v Adams, 53 NY2d 1, 8.) The implied consent in the circumstances here depicted is as solid as any spoken or written consent. The inquiry and the request to search were reasonable and proper.
“Detached from the tension and drama of the moment, it is sometimes easy for an appellate court to lose sight of the fact that it is the reasonableness of police action which is the linchpin to analysis of any case arising under the Fourth Amendment. When judged in accordance with ‘the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act’ (Brinegar v United States, 338 US 160, 175), the police conduct * * * [requesting examination of defendant’s bag] was a reasonable response to the situation in which they found themselves and, therefore, was not proscribed by the exclusionary rule.” (People v Adams, supra, p 11.)
What followed was, as described above, transfer of the actors to the clerk’s office, the defendant’s movement of hands from the coqnter toward the waist, the patdown, the finding of the gun and, for the first time, an arresL—for possession of the weapon. And even then defendant remained in character, with a trivial fillip concerning the FALN. Up to that point, everything which happened in a quick few minutes, brought on by the “profile” presented by defendant and his activities, was part of the inquiry concerning the bag.
It must be stressed that no one single detail in the evening’s happenings may be said to have justified the inquiry; all were important. Nor was the single movement of the hands from counter to waist sufficient by itself to bring on the patdown. But that one movement on top of everything else which transpired during these tense few moments was enough to call for the patdown as a matter of self-protection.
*352There is no rule in law which has any value in the abstract; for it to have life and meaning, it must be applied to a set of facts, in which the participants are people, who act and react in a situation in a human way. The detainer by the officers for their inquiry was reasonable and entirely condign to the circumstances. “It should be emphasized that, in the coiitext of a motor vehicle inspection ‘stop’, the degree of suspicion required to justify the stop is minimal. Nothing like probable cause as that term is used in the criminal law is required.” (People v Ingle, 36 NY2d 413, 415.) How much more does this apply to the possibly explosive situation in a warning sign-bedecked courthouse in the circumstances described.
“Phrases of art like probable cause, reasonable suspicion, minimum level of intrusion, and stop and frisk are so much a part of the legal lexicon that by now one would have expected the development of a body of decisional law encapsulating into appropriate niches a constitutionally sanctioned course of conduct for the myriad * * * situations in which police officers find themselves. Unfortunately, however, for even the dispassionate court sitting in review long after the event, the determination as to what constitutes a proper police response does not always readily lend itself to resolution. And * * * time is a luxury hardly ever available. As here, he is often called upon to make split-second decisions”. (People v Valdez, 78 AD2d 449, 452.)
“As noted in [People v Cantor (36 NY2d 106)] whether or not a particular search or seizure is to be considered reasonable requires a weighing of the government’s interest against the encroachment involved with respect to an individual’s right to privacy and personal security (at p 111). Thus, we must consider first whether or not the police action was justified in its inception and secondly whether or not that action was reasonably related in scope to the circumstances which rendered its initiation permissible.” (People v De Bour, 40 NY2d 210, 215.)
“The complex nature of urban society, with its propensity to serve as a breeding ground for crime, has focused attention upon societal needs in relation to individual liberties. The quest to reasonably protect the one without un*353duly infringing upon the other has impelled the courts to ‘seek to balance society’s interest in the detection and prevention of crime and in the protection of the lives and safety of law enforcement officers with the interest of individuals in living their lives free from governmental interference. Therefore, whether there has been an unreasonable breach of legitimate expectations of privacy involves consideration of (1) the nature and scope or severity of the interference with individual liberty, (2) the public interest served, and (3) the objective facts upon which the enforcement officer relied, in light of his knowledge and experience’ (People v Howard, 50 NY2d 583, 589; see, also, People v De Bour, 40 NY2d 210). Here, the intrusion was, in the circumstances, minimal.” (People v Dean, 79 AD2d 555, 556.)
“Reasonableness is the touchstone by which police conduct is measured under the Fourth Amendment. (Cady v Dombrowski, 413 US 433, 439; People v Prochilo, 41 NY2d 759, 761.) ‘Whether * * * a particular search or seizure is to be considered reasonable requires weighing the government’s interest in the detection and apprehension of criminals against the encroachment involved with respect to an individual’s right to privacy and personal security.’ (People v Cantor, 36 NY2d 106, 111; Terry v Ohio, 391 US 1.) In weighing these interests, ‘we must consider first whether * * * the police action was justified in its inception and secondly whether * * * that action was reasonably related in scope to the circumstances which rendered its initiation permissible.’ (People v De Bour, 40 NY2d 210, 215.) Reasonableness is an amorphous concept. Hence, the propriety of police conduct in a citizen * * * encounter ‘must necessarily turn on the facts in each individual case.’ (People v Green, 35 NY2d 193, 195.)” (People v Williams, 79 AD2d 147, 148-149.)
“In assessing the reasonableness of police conduct * * * the Court of Appeals has stated that: ‘[T]he proper analysis in cases of this nature is to examine the predicate for the police action and then determine whether * * * that predicate justified the extent of the official intrusion on the individual. Thus, the predicate established defines the scope of permissible police conduct.’ (People v Stewart, 41 NY2d, at p 66.)” (People v Bruce, 78 AD2d 169, 172.)
*354“[T]he determination whether police conduct is reasonable ultimately involves a balancing of the citizen’s right of privacy and society’s interest in the apprehension of a suspected lawbreaker. (People v Cantor, 36 NY2d, at p 111; People v Jackson, 72 AD2d 149, 153.) The predicate for the police action defines the extent of the permissible intrusion. (People v Steward, 41 NY2d, at p 66.) * * * [P] rompt police action is compelled. Given this predicate, we should accord the police officers’ assessment of the danger confronting them considerable weight in the determination of whether the intrusion was constitutionally justified.” (People v Bruce, supra, p 175.)
Measured by the foregoing—not as abstractions but as applicable to this record—the court officers acted reasonably, both as to their initial involvement with defendant in the corridor and later in the clerk’s office, with an absolute minimum of invasion of privacy and with a predicate of probable cause.
The order of suppression, Supreme Court, Bronx County (Sullivan, J.), entered July 1, 1980, should be reversed, on the law and the facts, and the matter remanded to Supreme Court, Bronx County, for further, proceedings.

. The bag was not opened until after defendant’s actual arrest a few minutes later on the gun charge, after colloquy with defendant who, amusedly, assured the court officer that there was nothing explosive in it. It actually contained nothing of moment. Had the court officer’s original request in the corridor been acceded to, that would have been the end of the episode. One is caused to wonder, considering all the. circumstances, whether defendant’s conduct was a deliberate, challenging piece of provocation to embarrass the officers.


. Of course, it must be understood that the same rules of law apply to court personnel, as peace officers, as they do to police. Citations referring to police must be read as though they specifically refer to court officers.